Judgment unanimously affirmed. Memorandum: Defendant, who was convicted of criminal possession of a weapon in the third degree, argues on appeal that the court erred in denying his request to charge the defense of temporary possession of a weapon for lawful purposes. We reject defendant’s argument that such a charge was required because his possession of a weapon, although concededly without a permit, was for the purposes of engaging in a sport, i.e., target practice in an abandoned quarry (see, People v Banks, 76 NY2d 799; People v Almodovar, 62 NY2d 126, 130; People v Williams, 50 NY2d 1043, 1045; cf., People v Whitehead, 123 AD2d 895).
We have examined defendant’s remaining arguments on appeal and find them lacking in merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—criminal possession of weapon, third degree.) Present—Dillon, P. J., Doerr, Pine, Lawton and Davis, JJ.